(Exhibit 99.1) UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK In re Eastman Kodak Company Case No. (Jointly Administered) 12-10202 Reporting Period: 31-Dec-12 Federal Tax I.D. # 16-0417150 CORPORATE MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Account Information MOR-1a X Copies of bank statements X Cash disbursements journals X Statement of Operations (Income Statement) MOR-2 X Balance Sheet MOR-3 X Status of Post-petition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Post-petition Debts MOR-4 X Listing of Aged Accounts Payable X Accounts Receivable Reconciliation and Aging MOR-5 X Taxes Reconciliation and Aging MOR-5 X Payments to Insiders and Professionals MOR-6 X Post-petition Secured Notes Adequate Protection Payments MOR-6 X Debtor Questionnaire MOR-7 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Eric Samuels January 31, 2013 Signature of Authorized Individual* Date Eric Samuels Printed Name of Authorized Individual Chief Accounting Officer and Corporate Controller Title *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Eastman Kodak Company Form No. Legal Entities and Notes to MOR Case No. (Jointly Administered) 12-10202 Reporting Period: 31-Dec-12 Federal Tax I.D. # 16-0417150 Listing of Debtor Entities and Notes to the Monthly Operating Report GENERAL: The report includes activity from the following Debtors and related Case Numbers: Debtor Case Number Kodak Realty, Inc. 12-10201 Eastman Kodak Company 12-10202 Creo Manufacturing America LLC 12-10203 Eastman Kodak International Capital Company, Inc. 12-10204 Far East Development Ltd. 12-10205 FPC Inc. 12-10206 Kodak (Near East), Inc. 12-10207 Kodak Americas, Ltd 12-10208 Kodak Aviation Leasing LLC 12-10209 Kodak Imaging Network, Inc. 12-10210 Kodak Philippines, Ltd. 12-10211 Kodak Portuguesa Limited 12-10212 Laser-Pacific Media Corporation 12-10213 NPEC Inc. 12-10214 Pakon, Inc. 12-10215 Qualex Inc. 12-10216 Notes to the MOR: This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee.The financial information contained herein is unaudited, limited in scope and as discussed below, is not prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The unaudited combined financial statements have been derived from the books and records of the Debtors.The information furnished in this report includes primarily normal recurring adjustments, but not all the adjustments that would typically be made for the quarterly and annual financial statementsto be in accordance with U.S. GAAP.Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing that Eastman Kodak Company and its consolidated subsidiaries and affiliates (the "Company") apply in the preparation of its quarterly and annual financial information in accordance with U.S. GAAP.Accordingly, upon the application of such procedures, the Company and Debtors believe that the financial information may be subject to change, and these changes could be material. The Debtor combined financial statements presented in MOR-2 and MOR-3 do not include non-debtor subsidiaries and affiliates.As such, intercompany balances related to non-debtor affiliates have not been eliminated.Investment in subsidiary balances are recorded at cost which may not be in accordance with U.S. GAAP.Intercompany transactions between Debtors have been eliminated in the Debtor combined financial statements contained herein.The amounts currently classified as liabilities subject to compromise may be subject to future change, as described below. On May 10, 2012, the Bankruptcy Court entered an order establishing July 17, 2012 as the bar date for potential creditors to file proofs of claims. The Debtors have received approximately 6,000 proofs of claims, a portion of which assert, in part or in whole, unliquidated amounts.The Debtors are now in the process of reconciling such claims to the amounts listed by the Debtors in their schedule of assets and liabilities.Differences in liability amounts estimated by the Debtors and claims filed by creditors will be investigated and resolved, including through the filing of objections with the Bankruptcy Court, where appropriate.The Debtors may ask the Court to disallow claims that the Debtors believe are duplicative, have been later amended or superseded, are without merit, are overstated or should be disallowed for other reasons.In addition, as a result of this process, the Debtors may identify additional liabilities that will need to be recorded or reclassified to liabilities subject to compromise.In light of the substantial number of claims filed, the claims resolution process may take considerable time to complete. The resolution of such claims could result in material adjustments to the Debtors financial statements. The determination of how liabilities will ultimately be treated cannot be made until the Bankruptcy Court approves a plan of reorganization.Accordingly, the ultimate amount or treatment of such liabilities is not determinable at this time. The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and cash flows of the Company or Debtors in the future.The Debtors and the Company caution readers not to place undue reliance upon the MOR.There can be no assurance that such information is complete and the MOR may be subject to revision. Notes to MOR 4 and MOR 5: The Debtors will disclose the ending accounts receivable and accounts payable balances as part of MOR 3. Due to the volume of transactions related to customer and vendor billings and payments, agings of these items will be made available upon request. Note to MOR 6: The Debtors believe the various motions, filings, and orders that occur with the U.S. Bankruptcy Courts on a regular basis achieve the disclosure requirement of this MOR. 2 In re Eastman Kodak Company Form No. MOR-1 Case No. (Jointly Administered) 12-10202 Reporting Period: 31-Dec-12 Federal Tax I.D. # 16-0417150 Schedule of Cash Receipts and Disbursements (Amounts in $'s) TIME PERIOD: 12/1/2012 - 12/31/2012 Debtor Case Number Cash Receipts Cash Disbursements Total Kodak Realty, Inc. 12-10201 $
